Citation Nr: 0811031	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for regular aid and attendance or on housebound status.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1986 to March 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied SMC.


FINDINGS OF FACT

1.  The veteran's service connected disabilities do not 
include loss of use of both feet or of one foot and one hand 
or blindness, do not render him permanently bedridden, and do 
not render him helpless so as to require regular aid and 
attendance; they do not preclude his tending to self-care 
functions, tending to the wants of nature, or protecting 
himself from the hazards of his daily environment.

2.  The veteran does not have a single service-connected 
disability rated (or ratable) 100 percent, and he is not 
confined to his home by the service connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for aid and attendance or housebound status 
are not met.  38 U.S.C.A. §§ 1114(l)(s), 5107 (West 2002); 
38 C.F.R. §§ 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1). 
 
The Board notes that a substantially complete claim was 
received in August 2005.  Since then, the provisions of the 
VCAA have been fulfilled by information provided to the 
veteran in a letter from the RO/AMC dated in August 2005.  
This letter notified the veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified his duties in obtaining information and evidence 
to substantiate his claim, and requested that he send in 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received such notice 
in April 2006 letter.  The veteran has had a meaningful 
opportunity to participate in his appeal, and this matter was 
readjudicated in April 2006 by a Decision Review Officer 
(DRO).  (See Statement of the Case sent to the veteran in 
April 2006.)  

If there has been any deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
the VA's part has been rebutted in this case based on the 
written notices provided to the veteran by the VA over the 
course of this appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record the veteran's service 
medical records, as well as his post-service records of VA 
and private medical treatment for his disabilities.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent evidence has not 
been received.  VA examinations were provided in connection 
with the veteran's claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Factual Background

The evidentiary record includes the following: VA examination 
reports dated in March 2004 and April 2005; VA outpatient 
treatment records dated between January 2004 through April 
2005; and private treatment records dated from February 2005 
to November 2006.   

At the March 2004 general VA examination, the veteran 
reported that due to his back pain he was unable to enjoy 
activities such as riding a bike, playing sports, running, 
and playing with his daughter.  The veteran further noted 
that he was unable to do the following: drive more than 30 
minutes; sleep in his bed most of the time; sit for more than 
15 minutes; and walk around the block.  He stated that in the 
last 12 months he had a total of 100 days of physican-
directed bed rest.  Upon observation, the veteran was noted 
to walk with a cane, limp, and a slow gait.  The examiner's 
notes indicated that the veteran was able to disrobe and 
robe, and get on and off of the examination table, albeit 
with difficulty.  The examiner stated that the veteran did 
not wear a brace in connection with his back disorder, or any 
assistive device for his shoulder.  He uses a cocktail of 
medication for pain relief.  The veteran had no bowel or 
bladder incontinence problems. 

Notes from the VA mental health examination, also conducted 
in March 2004, reflect that upon arrival the veteran was able 
to sit on a sofa through the course of the evaluation, 
although he did favor his left shoulder and arm while 
sitting.  It is noted that the veteran denied any vision 
difficulties at his VA eye examination in March 2004.   

At a VA orthopedic examination performed in April 2005, the 
veteran indicated that he spent most of his days in a 
recliner chair, trying to get comfortable.  The veteran 
stated that he tolerated minimal standing for about 10 
minutes, sitting for 10 minutes, and walking 100 yards before 
needing rest.  He denied any problems with bowel or bladder 
function.  The veteran estimated that he could drive up to 40 
minutes, but indicated that he had to plan his medication 
around his drive time.  He stated that he required assistance 
with activities of daily living of showering and dressing, 
which his wife provided.  The examiner noted that the veteran 
had no external support, other than a cane for ambulation.  
He had no history of falls secondary to pain.  The veteran 
was able to participate in range of motion testing during the 
evaluation.  

At his VA mental health examination, also performed in April 
2005, the veteran again reported that he was only able to 
walk and stand for short periods of time.  Upon questioning, 
he indicated that during a typical day he took his medication 
and checked on his garden.  He added that there were days 
when he was able to work in his garden with the help of the 
"neighbor kids."  

In a written personal statement dated in October 2005, the 
veteran reported that his wife and daughter had to assist him 
with the basic activities of daily living.  He noted that 
there had been occasions when his spouse had to lift him out 
of bed and carry him to the bathroom and back to bed.  The 
veteran also wrote that his wife often has to remind him 
which medications he has taken.  He noted that his wife had 
lost several days of work staying at home to take care of him 
or drive him to medical appointments.  The veteran further 
stated that he has used a cane since February 2004, but only 
intermittently, because sometimes he is ashamed to use it.  
Finally, he stated that he is not an invalid and does not 
need or want constant attention; however, if special monthly 
compensation were awarded it would allow his wife to be 
available during those times when he did need assistance with 
activities of daily living.

In letters of correspondence dated in October 2005 and 
November 2006, the veteran's private physican (Dr. K.) noted 
that the most notable disorders affecting the veteran were 
his multi-level degenerative disc disease (cervical, 
thoracic, and lumbar) with osteoarthritis, bilateral shoulder 
arthritis, and nerve root impingement at L5-S1.  Dr. K. 
stated that at times these disorders caused with extreme 
weakness, loss of incoordination, and severe episodes of 
pain.  During those times, the veteran needed assistance to 
attend to personal functioning and to avoid any dangers in 
his environment.  He noted that the veteran also used a cane 
to offset pain and nerve damage in the lower left extremity.  
Dr. K. wrote further that the veteran presented an 
exceptional/unusual disability picture and would be unable to 
engage in any substantial gainful activity.  


Analysis

The veteran asserts that he is entitled to special monthly 
compensation based on the need for the regular aid and 
attendance.  The Board has considered his contentions, but 
finds that the preponderance of the evidence is against the 
claim.  

If the veteran, as the result of service connected 
disabilities has suffered the loss, or loss of use, of both 
feet or one foot and one hand, or is blind in both eyes 
(5/200 acuity or less) or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance, he 
is entitled to SMC at the aid and attendance rate.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350.  

Under 38 C.F.R. §  3.352(a), the criteria for establishing 
need for regular aid and attendance include the inability of 
the veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.  For 
the purposes of this section, "bedridden" constitutes a 
condition that through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bed rest for a lesser or greater portion of the 
day will not suffice.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.

SMC at the House bound rate is payable to a veteran who has a 
single service-connected disability rated as 100 percent 
disabling and either (a) has an additional service-connected 
disability, or disabilities, independently rated as 60 
percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue throughout 
the veteran's lifetime.  38 U.S.C.A. §  1114(s); 38 C.F.R. 
§ 3.350(i).  

Although the veteran need not show all of the disabling 
conditions in 38 C.F.R. § 3.352(a) to establish entitlement 
to aid and attendance, the United States Court of Appeals for 
Veterans Claims (Court) has held that it is logical to infer 
that there is a threshold requirement that "at least one of 
the enumerated factors be present."  See Turco v. Brown, 9 
Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service 
by a relative of the claimant or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

In the present appeal, the veteran does not have a single 
service-connected disability rated as 100 percent.  Service 
connection is currently in effect for the following: mood 
disorder rated 50 percent disabling; lumbar and thoracic 
degenerative disc disease with osteoarthritis and erectile 
dysfunction rated 60 percent disabling; sleep apnea rated 30 
percent disabling; right shoulder osteoarthritis rated 20 
percent disabling; left shoulder osteoarthritis rated 20 
percent disabling; cervical degenerative disc disease with 
osteoarthritis rated 20 percent disabling.  The veteran is 
also service-connected for the following disabilities, each 
rated as 10 percent disabling: nerve root impingement L5-S1, 
left lower extremity; osteoarthritis of the left little 
finger and right ring finger; status post left wrist ganglion 
cyst removal; left knee partial ligamental tear; tinnitus; 
sinusitis; hypertension; gastroesophageal reflux disease; and 
bilateral plantar warts.  

Finally, he is also service-connected for the following 
disabilities, each rated as noncompensably (0 percent) 
disabling: status post left little finger fracture; status 
post right ring finger fracture; status post right lower lid 
cyst removal and right upper lid injury; high frequency 
hearing loss, left ear; status post 
uvulopalatopharyngoplasty; pseudofolliculitis barbae; status 
post removal of calcified right testicular mass; and nerve 
injury postoperatively for left wrist ganglion cyst.  

Based upon a review of the cumulative evidence, the Board 
finds that the veteran is not entitled to special monthly 
compensation based upon a need for regular aid and 
attendance.  The veteran is not bedridden and is not 
permanently housebound due to his service-connected 
disabilities.  The veteran indicated that he was on 
physician-ordered bed rest for only 100 days, during a 12-
month period prior to 2004.  Also, as the cumulative medical 
evidence shows, the veteran remains able to walk, drive, and 
attend his various medical appointments.  At his March 2004 
VA general examination, the veteran stated that sometimes he 
is able to work in his garden, albeit with some assistance.  
He also stated that due to his back pain, he was unable to 
sleep in his bed most of the time.  More recently, at the 
October 2005 orthopedic examination, the veteran indicated 
that he spent his days mostly sitting in a recliner chair, 
trying to get comfortable.  The veteran indicated in his 
October 2005 statement that he is not an invalid and does not 
need constant attention.  Clearly, then he is neither 
bedridden nor confined to his home.  

Therefore, the Board must therefore consider if the veteran's 
numerous service-connected disabilities alone, render him in 
need of regular aid and attendance.  To this end, the Board 
has carefully reviewed the cumulative medical evidence.  The 
March 2005 VA orthopedic examination report reflects that the 
veteran's wife assists him with dressing and showering; yet 
the cumulative record does not indicate that he is unable to 
dress or undress himself at all, or that he is unable to keep 
himself ordinarily clean and presentable.  Both the veteran 
and Dr. K. indicate that the veteran requires assistance with 
activities of daily living from his wife, but this is 
particularly during times of severe pain or weakness, not a 
constant need.  The veteran does not use any special 
prosthetics, and does not require frequent adjustment of 
orthopedic appliances.  There also is no indication that the 
veteran is unable to feed himself or is unable to attend to 
the wants of nature.  In the absence of such factors, the 
preponderance of the medical evidence of record does not 
favorably support the veteran's claim of entitlement to 
special monthly compensation based upon the need for regular 
aid and attendance.  For these reasons, the Board concludes 
that special monthly compensation based on the need for the 
regular aid and attendance of another person is not 
warranted. 




ORDER

Special monthly compensation based on the need for regular 
aid and attendance or on housebound status is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


